Citation Nr: 0913601	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  98-15 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.

2.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 
1986 and from November 1990 to July 1991 with service in the 
Southwest Asia theater of operations during the Persian Gulf 
War from January 11, 1991 to June 11, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by which 
the RO denied, in pertinent part, the benefits at issue 
herein.  

The RO initially denied entitlement to service connection for 
PTSD and other alleged disabilities by December 1995 rating 
decision.  The Veteran received notice of the RO's decision 
that month.  In January 1996, the Veteran asked that his 
claims be reopened.  In February 1996, the RO asked that the 
Veteran clarify the conditions for which he was seeking 
service connection.  The Veteran did not reply.  Thus, even 
if the Veteran's January 1996 statement is to be taken as a 
general notice of disagreement to the December 1995 rating 
decision, the RO asked that the conditions for which service 
connection was sought be clarified.  Because the Veteran did 
not reply, no specific notice of disagreement regarding PTSD 
was ever filed with respect to the December 1995 rating 
decision.  See 38 C.F.R. § 20.201 (2008) (if the rating 
decision at issue concerns more than one issue, the notice of 
disagreement must identify the specific determinations with 
which the appellant disagrees).  When, as here, an appeal is 
not timely or not filed at all, the RO's determination 
becomes final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2008) (detailing the procedures and time limitations 
for appealing adverse RO determinations to the Board and the 
finality of RO decisions that are not timely appealed).  
Claims that are finally decided cannot be reopened unless 
sufficient new and material evidence is received.  38 C.F.R. 
§ 3.156 (2008).  Thus, the matter of entitlement to service 
connection for PTSD will only be addressed if the Board 
determines that new and material evidence has been received.

In its March 1998 rating decision, the RO denied entitlement 
to service connection for PTSD because sufficient new and 
material evidence to reopen that claim had not been received.  
Nonetheless, regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).

In the March 1998 rating decision, the RO denied the claim of 
entitlement to service connection for joint pain due to an 
undiagnosed illness arguing that new and material evidence 
sufficient to reopen that claim had not been submitted.  The 
Board notes, however, that the claim of entitlement to 
service connection for joint pain due to an undiagnosed 
illness had never been previously adjudicated and thus cannot 
be one requiring the submission of new and material evidence.

The issue of whether new and material evidence, sufficient to 
reopen a claim of service connection for PTSD, has been 
received is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia from January to June 
1991.

2.  The medical evidence of record demonstrates that the 
claimed joint pain is not caused by or a result of an 
undiagnosed illness.

3.  The medical evidence of record does not support a 
conclusion that the veteran's claimed joint pain is otherwise 
the result of service.


CONCLUSION OF LAW

Joint pain, including as due to an undiagnosed illness, was 
not incurred in or aggravated by active military service and 
joint arthritis may not be presumed to be incurred in or 
aggravated thereby. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2008.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Veteran 
received content complying notice in October 2001, February 
2002, and January 2004.  Indeed, the Veteran was advised 
regarding the evidence necessary to substantiate the claim 
decided herein and of his and VA's respective 
responsibilities as to supplying evidence.  

VA has a duty to assist the Veteran in the development of the 
claim decided herein.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
other pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient and inpatient treatment 
records, private medical treatment records, VA medical 
examination reports, and the Veteran's hearing testimony.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Discussion

The service treatment records refer to body aches in 
connection with a sore throat and chills as well as 
radiculopathy into the left lower extremity.  They do not, 
however, contain any reference to joint pain, and the March 
1991 separation medical examination report shows no 
abnormalities.  Indeed, the Veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining 
the military medical profile system).  The Board observes 
that the only complaint expressed in the report of medical 
history form completed by the Veteran on separation indicated 
cramps in the legs.  There was no allusion to the joints of 
the lower extremities or to any other joints.

A January 1993 VA progress note indicated complaints of big 
toe pain and a diagnosis of gout.  

VA medical treatment records show that in May 1993, the 
Veteran complained of right knee pain and left big toe pain 
and that musculoskeletal pain was diagnosed.

In November 1993, the Veteran complained of right knee pain 
that began the previous month following trauma.  A follow-up 
appointment was suggested.  

A November 1995 VA treatment note indicates that the Veteran 
reported intermittent bilateral knee pain since 1992 and 
stated that he injured his knees in 1992.  Objectively, there 
was no swelling or tenderness of the knees, there was full 
range of motion bilaterally, and no knee instability.  X-ray 
studies of the knees revealed hypertrophic changes of the 
patellae and otherwise normal findings.  The diagnosis was of 
on-and-off bilateral knee pain.  

On February 1998 VA joints examination, the Veteran reported 
a history of bilateral shoulder and bilateral knee pain since 
1993.  There was also occasional instability of the knees.  
X-ray studies revealed that the lumbar spine, cervical spine, 
shoulders, and knees were normal.  The diagnosis was of 
chronic low back pain and claimed left shoulder pain.

An October 2002 written statement from the New York Harbor 
Healthcare System indicated that the Veteran was suffering 
from arthralgias and was undergoing a workup for an 
evaluation of disease activity.

On January 2004 VA joints examination, the Veteran reported a 
history of multiple intermittent joint pain since 1993 to 
include the shoulders, elbows, wrists, hands, knees, and 
hips.  The examiner examined all of the relevant joints and 
diagnosed polyarthralgia of unknown etiology.

On March 2007 VA joints examination, the Veteran reported 
bilateral knee pain beginning in 1992 as well as pain in the 
shoulders, elbows, and wrists beginning later.  Following 
examination of the Veteran and a review of X-ray studies, the 
examiner diagnosed bilateral knee degenerative joint disease, 
bilateral elbow degenerative joint disease, bilateral 
shoulder arthralgia, and bilateral wrist arthralgia as well 
as a diagnosis of sarcoidosis.  In an examination report 
addendum dated that month, the examiner opined that it was as 
likely as not that the Veteran had sarcoidosis during 
service, which possibly progressed to the Veteran's current 
condition.  The examiner explained that the Veteran's 
sarcoidosis could be the cause of intermittent arthralgia 
without swelling.  This was coupled with degenerative joint 
disease in the shoulders and knees.  

The Board notes that sarcoidosis was initially diagnosed in 
the 1990's several years after separation from service.

Regarding service connection for joint pain due to 
undiagnosed illness, service connection cannot be granted on 
that basis because joint pain has been attributed to 
recognized and definitive medical diagnoses, degenerative 
joint disease and sarcoidosis.  38 C.F.R. § 3.317.

As to direct service connection, service connection for the 
joints exhibiting degenerative joint disease cannot be 
granted because there is no indication in the record that the 
Veteran sustained injuries to the knees or elbows in service 
or that he otherwise voiced complaints regarding these 
joints.  The Board emphasizes that the knees and elbows are 
not mentioned in the service treatment records.  There being 
no apparent nexus between the currently diagnosed 
degenerative joint disease of the knees and elbows and 
service, service connection for degenerative joint disease of 
these joints is denied.  38 C.F.R. § 3.303.

Service connection for arthritis on a presumptive basis is 
also not warranted, as there is no evidence of the presence 
of the disorder to a compensable degree within one year of 
the Veteran's July 1991 separation from service.  X-ray 
changes (of the knees) were not noted until more than four 
years after service separation, and a diagnosis of arthritis 
(of the knees and elbows) was first shown in 2007, long after 
service.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's degenerative joint disease of the knees and elbows 
to service, a medical opinion regarding whether the veteran's 
degenerative joint disease of the knees and elbows is 
directly or presumptively related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  Thus, an additional VA orthopedic examination 
need not be provided to clarify this matter.

The Board observes that the Veteran's arthralgias have been 
attributed to sarcoidosis.  Secondary service connection for 
these arthralgias is not warranted, however, because the 
underlying disability to which the joint pain is attributed 
is not service connected.  38 C.F.R. § 3.310.  Indeed, in 
order for service connection to be granted on a secondary 
basis, the underlying disability must be a service-connected 
disability.  Id.

The VA physician who provided the March 2007 medical opinion 
indicating that sarcoidosis had its onset in service is not 
credible in the Board's view, as no rationale explaining that 
conclusion is provided, and the record reflects a diagnosis 
of this condition well after separation from service.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

VA is not required to provide an examination to clarify 
whether sarcoidosis is related to service in support of 
secondary service connection for the issue on appeal, because 
the record does not contain evidence that sarcoidosis existed 
in service or that it may be associated with it.  38 U.S.C.A. 
§ 5103A(d).  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for joint pain to include as due to 
undiagnosed illness is denied.


REMAND

For the reasons stated below, a remand to the RO is 
necessary.  The Board apologizes to the veteran for the delay 
that this remand will necessarily entail.  However, in an 
effort to comply with all procedural and due process 
requirements, and with an eye to assisting the Veteran in 
establishing his claim, this remand is unavoidable.

Regarding the claim of whether new and material evidence, 
sufficient to reopen a claim of service connection for PTSD 
has been received, additional notice is required.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the Veteran did not include 
information concerning why the claim of service connection 
for PTSD was previously denied.  The Veteran was not informed 
about what evidence was necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  Thus, a 
corrective VCAA notice must be provided to the Veteran.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice as to what would constitute new and 
material evidence regarding the particular 
new and material evidence claim herein in 
accordance with Kent.  

2.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


